DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 10-2020-0018574, filed on 02/14/2020 in Korean Intellectual Property Office and in Application 10-2019-013325 filed on 10/24/2019 in Korean Intellectual Property Office. 

Response to Arguments/Amendments
3.	With respect to Claims Objection, the claims filed on 06/10/2022 is clear and readable. Thus, Claims Objection is withdrawn. 
	With respect to Specification Objection, Examiner agrees with the Applicant that the originally-filed specification has sufficient quality. Thus, Specification Objection is withdrawn. 
	The Applicant has amended the independent Claims 1 and 12 by incorporating of Claims (3+5) and (14+16) respectively. Claims 5 and 16 were previously indicated as Allowable Subject Matter. Thus, the 103 rejections towards Claims 1 and 12 and its dependent claims is withdrawn. 

Reasons for Allowance
4.	Claims 1, 2, 4, 6-13, 15, 17-20 are allowed. 		
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
 	“calculate likelihood matrices relating to replacement characters of the estimated character string that are to replace each character of the first character string, based on characters of the first character string accumulated prior to each character of the first character string; and 
 	identify the estimated character string based on likelihood values within the likelihood matrices.” as recited in Claim 1.  
 
  “determine whether to replace a portion of the first character string with another character string; 
 control the communication interface to transmit the first character string to the server, based on the determination; and 
 control the communication interface to receive, from the server, a second character string obtained by the server by replacing the portion included in the first character string with an estimated character string.” as recited in Claim 11. 

 	“calculating likelihood matrices relating to replacement characters of the estimated character string that are to replace each character of the first character string, based on characters of the first character string accumulated prior to each character of the first character string; and 
 	identifying the estimated character string based on likelihood values within the likelihood matrices.” as recited in Claim 12. 

	“determining whether to replace a portion of the first character string with another character string; 
 	transmitting the first character string to a server, based on the determination; and
receiving, from the server, a second character string obtained by the server by replacing the portion included in the first character string with an estimated character string.” As recited in Claim 20. 
	The closest prior art found as following. 
 a.	Willett et al. (US 2018/0197545 A1.) In this reference, Willett et al. disclose a method/a system for generating the recognized text at the embedded ASR and transmitting the recognized text from the embedded ASR to the server as taught by Willett et al. for the benefit of  determining whether to request speech for processing from the mobile device and determining a semantic category associated with the recognized text at the server (Willett et al. [0047] The processed of Fig. 4 then proceeds to act 416, where a controller implemented on the server determines, based on the recognized text received from the mobile device, whether to request speech for processing from the mobile device. In some embodiments, at least a portion of the recognized text may be processed by a server NLU engine configured to determine a semantic category associated with the recognized text.) Willett et al. does not teach determining whether to replace a portion of the original transcription with another word(s)/phrase(s), and transmitting the original transcription to a server based on the determination. Willett et al. does not teach calculate likelihood matrices in identifying an estimated character string. Willett et al. fail to teach and/or suggest the allowable subject matter noted above. 
b.	Du et al. (US 2019/0103109 A1.) In this reference, the server receives the voice information from the smart phone, recognizes the voice information to obtain a first recognition text and replace some words in the first recognition text with other words (Du et al. [0046] Further referring FIG. 3, FIG. 3 is a schematic diagram of an application scenario of the method for recognizing voice based on an embodiment. In the application scenario of FIG. 3, first, the user sends voice information “call Wei Jing” through a smart phone, the smart phone may send the voice information to a server, and the server receives the voice information and acquires a user identifier of the user. Next, the server may recognize the voice information to obtain a first recognized text “call monosodium glutamate”. Then, the server may determine a word information set stored in association with the user identifier of the user based on the user identifier of the user, the word information set stores a historical character string weijing, an input result Wei Jing corresponding to weijing, and a candidate result monosodium glutamate corresponding to weijing. Finally, the server replaces the “monosodium glutamate” in the first recognized text with “Wei Jing” based on the word information in the determined word information set to obtain a second recognized text “call Wei Jing” and sends the second recognized text to the smart phone used by the user for display by the smart phone, as shown in FIG. 3.) Du et al. does not teach determining whether to replace a portion of the original transcription with another word(s)/phrase(s), and transmitting the original transcription to a server based on the determination. Du et al. does not teach calculate likelihood matrices in identifying an estimated character string. Du et al. fail to teach and/or suggest the allowable subject matter noted above. 
c.	Deisher et al. (US 2016/0379626 A1). In this reference, Deisher et al. receives word/phrase from the server and substitute the word/phrase into the local text string to generate different candidate text strings. It means that the local phone replaces a portion of the first character string with another character string to generate the second character string at the local phone (Deisher et al. [0044] If the acoustic score for the new text string is low, then the results are rejected. In some embodiments, the process ends as shown. In other embodiments, the local phone recognition lattice is used to resolve pronunciation ambiguities. Different words from the remote text string may be substituted into the local text string to generate different candidate text strings. These possibilities for the local text string are scored and the one with the highest score is selected. If the acoustic confidence is still too low, then the process ends. The local ASR is not changed, [0051] At 512 the text string hypothesis with the highest score is selected. Using the local phone lattice, each hypothesis of the modified local phone lattice will be tested against the actual utterance by scoring and the hypothesis with the highest score will be selected. In one embodiment, the cloud ASRs are only used to substitute low scoring words in the local ASR result with words from the cloud ASRs. In another embodiment, only the cloud ASRs are used to form the hypotheses. A phone lattice allows many different hypotheses to be tested through the single lattice structure.) Deisher et al. does not teach determining whether to replace a portion of the original transcription with another word(s)/phrase(s), and transmitting the original transcription to a server based on the determination. Deisher et al. does not teach calculate likelihood matrices in identifying an estimated character string. Deisher et al. fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2655